                         UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA

    In re:                                                      )
                                                                )
             STEEL CITY POP                                     )
             HOLDING, LLC, et al.1                              )        Case No: 19-04687-DSC11
                                                                )
                     Debtors.                                   )

       DEBTOR’S SECOND MOTION FOR INTERIM AND FINAL ORDERS
    AUTHORIZING THE DEBTOR TO (I) USE CASH COLLATERAL, (II) OBTAIN
     POST-PETITION FINANCING AND (III) SCHEDULING FINAL HEARING

             COMES NOW, Steel City Pop Holding, LLC (“SCP Holding”) as debtor and

    debtor in possession and, pursuant to pursuant to §§ 105, 361, 362, 363(c), 364(c)(l)-(3),

    364(d) and 363(e) of Title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the

    “Bankruptcy Code”) and Rules 2002, 4001 and 9014 of the Federal Rules of Bankruptcy

    Procedure (the “Bankruptcy Rules”), moves this Court (this “Second DIP Motion”) to enter

    an interim order (the “Second Interim DIP Order”) and a final order (the “Second Final

    DIP Order”) approving and authorizing SCP Holding and its Related Debtors (as defined

    herein) to obtain post-petition financing, use cash collateral, and schedule final hearings as

    necessary.




    1
     The Debtors in these chapter 11 cases include: Steel City Holding, LLC., Case No. 19-04687-DSC11; Steel
    City Pops B’ham, LLC, Case No. 19-04689-DSC11; Steel City Pops DTX, LLC Case No. 19-04692-DSC11;
    Steel City Pops FWTX, LLC, Case No. 19-04695-DSC11; and Steel City Pops, LKY, LLC, Case No. 04697-
    DSC11.




Case 19-04687-DSC11           Doc 52 Filed 12/09/19 Entered 12/09/19 13:53:51                        Desc Main
                                    Document    Page 1 of 24
                              Concise Statement of the Relief Requested2

             The Debtor (as defined herein) proposes to obtain post-petition financing (the

    “Second DIP Loan”; and collectively with the First DIP Loan, as defined herein, the “DIP

    Facility”) from the three (3) Pre-Petition Date secured lenders, Redmont Private Debt Fund

    III, L.P. (“Redmont”), NobleBank&Trust (“NobleBank”) and ServisFirst Bank

    (“ServisFirst”; and collectively with Redmont and NobleBank, the “Lenders”) on the

    following terms:

                      a.      The Second DIP Loan shall be made to SCP Holding and the Related
                      Debtors as co-obligors.
                      b.      Upon entry of the Second Interim DIP Order, the Second Interim
                      DIP Loan shall be funded in the total amount of $300,000.00 provided
                      solely by all three Lenders with: i) ServisFirst funding $112,500.00; ii)
                      Redmont funding $112,500.00; and iii) NobleBank funding $75,000.00.
                      c.      Upon entry of the Second Final DIP Order, the balance of the
                      Second DIP Loan shall be funded in the amount of $500,000.00, for a total
                      Second DIP Loan of $800,000.00, which shall be solely provided by all
                      three Lenders with: i) ServisFirst funding $187,500.00; ii) Redmont funding
                      $187,500.00; and iii) NobleBank funding $125,000.00.
                      d.      The DIP Facility shall accrue interest at the fixed rate of 5% per
                      annum with interest-only payments due on the first (1st) day of each month
                      beginning January 1, 2020.
                      e.      The DIP Facility shall mature at the earlier of (the “Maturity Date”):
                      i) January 31, 2020; (ii) the effective date of a plan of reorganization
                      confirmed by the Court in the Bankruptcy Cases , (iii) the consummation of
                      a sale(s) of all or substantially all of the assets of SCP Holdings or the
                      Related Debtors; (iv) conversion of any of the Bankruptcy Cases to chapter
                      7; (vi) entry of an order in any of the Bankruptcy Cases appointing any
                      examiner having expanded powers or a trustee to operate all or any part of
                      the business(es); or (v) the entry of an order by the Court approving an
                      alternate DIP Loan; and (vi) such later date as the Lenders in their sole
                      discretion may agree to in writing with the Debtor.
                      f.      The DIP Facility shall be earmarked for use to satisfy the Budget,
                      as provided in connection with this Second DIP Motion and shall not be


    2
     Any capitalized terms not defined in this Concise Statement of the Relief Requested shall have the meanings
    set forth in the body of this Second DIP Motion.




Case 19-04687-DSC11            Doc 52 Filed 12/09/19 Entered 12/09/19 13:53:51                           Desc Main
                                     Document    Page 2 of 24
               used for purposes not set forth in the Budget without prior written consent
               from all Lenders subject to any variances allowed by Lenders.
               g.       A default under the DIP Facility shall occur if any one or more of
               the following events shall occur (each, an “Event of Default”):
                         i. The Debtor’s failure to perform or comply with any term,
                            condition, covenant or obligation (including a payment
                            obligation) contained in any credit agreement or similar
                            document evidencing or describing the DIP Facility, this Second
                            DIP Motion, the First or Second Interim DIP Order or First or
                            Second Final DIP Order.
                        ii. The cessation of the DIP Facility to be in full force and effect or
                            the DIP Facility being declared by the Court to be null and void
                            or the validity or enforceability of the DIP Facility being
                            contested by any Debtor denying in writing that it has any
                            further liability or obligation under the DIP Facility or the
                            Lenders ceasing to have the benefit of the liens granted by the
                            Court related to the DIP Facility.
                      iii. The entry of any order of the Court granting to any third party a
                            claim or lien pari passu with or senior to that granted to the
                            Lenders described herein.
                       iv. Until the DIP Obligations are repaid in full, the Debtor shall not
                            make any payment of principal or interest or otherwise on
                            account of any indebtedness or payables other than the DIP
                            Facility or other than in accordance with the Budget approved
                            by the Lenders.
                        v. If, as of any reporting date, the Debtor’s cumulative sales, cash
                            disbursements and/or receipts from the period from the Petition
                            Date through the last date covered by the report exceeds the
                            Permitted Variances for that period.
                       vi. The Debtor fails to make any interest payments due under the
                            DIP Facility, as approved by the Court, within three (3) business
                            days of when due.
                      vii. The entry of an order converting any of the Bankruptcy Cases to
                            a case under chapter 7 of the Bankruptcy Code, or any Debtor
                            filing a motion or not opposing a motion seeking such relief.
                     viii. The entry of an order dismissing any of the Bankruptcy Cases,
                            or any Debtor filing a motion or not opposing a motion seeking
                            such relief, unless consented to by the Lenders.
                       ix. The entry of an order in any of the Bankruptcy Cases or any
                            successor case, which order constitutes the stay, modification,
                            appeal or reversal of any interim or final order approving the
                            DIP Facility or which otherwise affects the effectiveness of the
                            DIP Facility.




Case 19-04687-DSC11    Doc 52 Filed 12/09/19 Entered 12/09/19 13:53:51                  Desc Main
                             Document    Page 3 of 24
                        x. The entry of an order in any of the Bankruptcy Cases granting
                           relief from the automatic stay so as to allow a third party or third
                           parties to proceed against the collateral pledged pursuant to the
                           DIP Facility, of any Debtor or to commence or continue any
                           prepetition litigation against any Debtor involving potential
                           liability not covered by insurance, in excess of $10,000 in the
                           aggregate.
                       xi. Any non-monetary, judgment or order with respect to a
                           postpetition event shall be rendered against any Debtor that does
                           or would reasonably be expected to (i) cause a material adverse
                           change in the financial condition, businesses, prospects,
                           operations or assets of such Debtor or (ii) have a material
                           adverse effect on the rights and remedies of the Lenders
                           hereunder, and there shall be a period of ten (10) consecutive
                           days during which a stay of enforcement of such judgment or
                           order, by reason of a pending appeal or otherwise, shall not be
                           in effect.
                      xii. The Second Interim DIP Order or Second Final DIP Order being
                           amended or modified without the consent of Lenders.
               h.       The Debtor will further adequately protect the Lenders by granting
               the Lenders a security interest in all of the Debtor’s cash collateral (the
               “Cash Collateral”), which the Debtor shall be able to use in accordance with
               the Budget.
               i.       As of the Petition Date, the Lenders each had and continue to have
               a valid, enforceable, priority security interest in the collateral (the “Pre-
               Petition Collateral” and together with the Cash Collateral, collectively, the
               “Collateral”) that secures each Lender’s pre-petition claim. Furthermore,
               the Lenders were provided various accommodation and consideration
               pursuant to the First Interim DIP Order.
               j.       The pre-Petition Date liens are legal, valid, binding, enforceable and
               not subject to attack, subordination, recoupment, defense, counterclaim,
               offset or avoidance.
               k.       Each Debtor releases and is forever barred from bringing or
               asserting claims, counterclaims, claims or causes of actions against the
               Lenders relating to the pre-Petition Date loans.
               l.       Upon the occurrence of an Event of Default, the automatic stay
               provisions of section 362 of the Bankruptcy Code shall be automatically
               vacated and modified to the extent necessary to permit the Lenders to
               exercise all rights and remedies provided at law and equity, in the Second
               Interim DIP Order, and the Second Final DIP Order, as applicable, and to
               take any or all of the following actions without further order of or
               application to this Court.
               m.       The Court will enter an interim order, in form and substance
               acceptable to the Lenders and its counsel, on or before December 11, 2019




Case 19-04687-DSC11    Doc 52 Filed 12/09/19 Entered 12/09/19 13:53:51                  Desc Main
                             Document    Page 4 of 24
                      after submission of this Second DIP Motion as agreed to by the DIP Lender
                      and Debtor (the “Second Interim DIP Order”) which order, inter alia, shall
                      approve the Second DIP Loan on an interim basis, including, without
                      limitation, the grant of: i) pursuant to sections 364(c)(1) a super-priority
                      administrative expense claim against the Debtor’s estate; and ii) pursuant to
                      sections 364(c)(2), and 364(c)(3) of the Bankruptcy Code, valid,
                      enforceable, non-avoidable, and fully perfected security interests in and
                      liens on all property owned by the Debtor.
                      n.      Any rights, liens and interests granted to the Lenders hereunder shall
                      be provided, pari passu, to the Lenders on a first-priority basis for funding
                      the First DIP Loan and on a second-priority basis, pari passu, to all Lenders
                      for funding the Second DIP Loan, with an express carve-out for any
                      expenses due to the U.S. Bankruptcy Administrator for the Northern District
                      of Alabama.
                                           Procedural History

             2.       On November 14, 2019, (the “Petition Date”) SCP Holding filed its

    voluntary petition for relief (the “Petition”) [Doc. No. 1] under chapter 11 of the

    Bankruptcy Code with the Clerk of this Court identified as case number 19-04687-DSC11

    (the “Bankruptcy”).

             3.       In addition to SCP Holding’s Petition, related entities Steel City Pops

    B’ham, LLC (“SCP B’ham”); Steel City Pops DTX, LLC (“SCP DTX”); Steel City Pops

    FWTX, LLC (“SCP FWTX”) and Steel City Pops LKY, LLC (“SCP LKY”; and

    collectively with SCP Bham, SCP DTX, and SCP FWTX, the “Related Debtors”; and

    collectively with SCP Holding, the “Debtor”) 3 filed their voluntary petitions for relief

    under chapter 11 of the Bankruptcy Code identified as case numbers 19-04689-DSC11,

    19-04692-DSC11, 19-04695-DSC11 and 19-04697-DSC11, respectively (collectively



    3
     To the extent the term “Debtor” is used in this Motion, it shall be construed to apply not only to Steel City
    Pop Holding, LLC, but the term shall also be inclusive of the Related Debtors, who shall be co-obligors under
    any Second DIP Loan described herein and co-grantors of any collateral or consideration required under the
    Second DIP Loan.




Case 19-04687-DSC11            Doc 52 Filed 12/09/19 Entered 12/09/19 13:53:51                             Desc Main
                                     Document    Page 5 of 24
    with the Bankruptcy, the “Bankruptcy Cases”). The bankruptcy for SCP Holdings and the

    Related Debtors were approved for joint administration by this Court’s Order (I) Directing

    Joint Administration of Chapter 11 Cases and (II) Granting Related Relief [Doc. No. 28].

           4.      The Debtor continues to operate their businesses and manage their

    properties as debtor in possession pursuant to §§ 1107(a) and 1108 of the Bankruptcy Code.

           5.      This Court previously entered its Interim Order Granting in Part, and

    Denying in Part, the Debtors’ Motion for Interim and Final Orders Authorizing the

    Debtors to (I) Use Cash Collateral, (II) Obtain Post-Petition Financing and (III)

    Scheduling Final Hearing (the “First Interim DIP Order”) [Doc. No. 30]. The First Interim

    DIP Order approved the first post-Petition-Date financing by the Lenders in favor of the

    Debtor in the aggregate amount of $90,000.00 to fund the payroll payment due on

    November 29, 2019 (the “First DIP Loan”), but denied the request for approval of a

    $60,000.00 post-Petition Date loan by Redmont to the Debtor on a nunc pro tunc basis to

    fund the payroll payment due on November 15, 2019 (the “Emergency DIP Loan”).

           6.      A final hearing on approval of the First DIP Loan is scheduled for December

    11, 2019 before this Court (the “First Final DIP Hearing”).

           7.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

    and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue of Debtor’s

    chapter 11 case and this Second DIP Motion in this district is proper pursuant to 28 U.S.C.

    §§ 1408 and 1409. The statutory predicate for the relief requested herein is Bankruptcy

    Code §§ 105, 361, 362, 363(c), 364(c)(l)-(3), 364(d) and 364(e), in addition to Bankruptcy

    Rules 2002, 4001 and 9014.




Case 19-04687-DSC11       Doc 52 Filed 12/09/19 Entered 12/09/19 13:53:51                Desc Main
                                Document    Page 6 of 24
              8.      No request for the appointment of a trustee or examiner has been made in

    the Bankruptcy.



                                           Factual Background

              9.      SCP Holding and its Related Debtors are engaged in the production and sale

    of gourmet popsicles at several locations in Alabama, Texas, and Kentucky. SCP Holding

    is the parent company of each of the other Related Debtors.

              10.     Prior to the Petition Date, Redmont, NobleBank and ServisFirst each had

    one or more loans outstanding to SCP Holding, one or more of the Related Debtors and

    one or more of the entities related to SCP Holding that has not filed for protection under

    the Bankruptcy Code (the “Non-Debtor Related Entities”) secured by various collateral

    granted by SCP Holding and one or more of the Related Debtors and Non-Debtor Related

    Entities.

    The Redmont Loan

              11.     More specifically, on December 7, 2018, Redmont made a loan in the

    principal amount of $1,250,000.00 (the “Prepetition Redmont Loan”) to: (i) SCP Bham;

    (ii) SCP DTX; (iii) SCP FWTX; (iv) SCP LKY; (v) Steel City Pops, ATL, LLC, a Georgia

    limited liability company (“SCP ATL”); (vi) Steel City Pops, SATX, LLC, a Texas limited

    liability company (“SCP SATX”); (vii) Steel City Pops, HTX, LLC, a Texas limited

    liability company (“SCP HTX”); and (viii) Steel City Pops, ATX, LLC, a Texas limited

    liability company (“SCP ATX”)4 (collectively, the “Prepetition Redmont Borrowers”).


    4
        As of the date of this Motion, SCP ATL, SCP SATX, SCP HTX and SCP ATX have not filed bankruptcy.




Case 19-04687-DSC11            Doc 52 Filed 12/09/19 Entered 12/09/19 13:53:51                    Desc Main
                                     Document    Page 7 of 24
           12.    The Prepetition Redmont Loan is evidenced by, among other documents,

    that certain Secured Promissory Note dated December 7, 2018, executed by the Prepetition

    Borrowers in favor of Redmont in the principal amount of $1,250,000.00 (the “Prepetition

    Redmont Note”).

           13.    SCP Holding guaranteed the obligations of the Prepetition Redmont

    Borrowers under the Prepetition Redmont Loan, as evidenced by a certain Continuing

    Guaranty dated December 7, 2018, executed by SCP Holding in favor of Redmont.

           14.    As security for the Prepetition Redmont Loan, the Prepetition Borrowers

    and SCP Holding executed in favor of Redmont a certain Security Agreement dated

    December 7, 2018, whereby the Prepetition Borrowers and SCP Holding pledged the

    following collateral to Redmont (collectively, the “Prepetition Redmont Collateral”):

           all personal and fixture property of every kind and nature including without
           limitation all goods (including inventory and equipment), instruments
           (including promissory notes), documents, accounts and account receivables
           (including health-care-insurance receivables), chattel paper (whether
           tangible or electronic), deposit accounts, letter-of-credit rights (whether or
           not the letter of credit is evidenced by a writing), commercial tort claims,
           securities and all other investment property, supporting obligations, any
           other contracts, contract rights or rights to the payment of money, insurance
           claims, books, records, all general intangibles (including all payment
           intangibles), and substitutions, accessions, additions, parts, accessories,
           attachments, replacements, proceeds and products of, for and to any and all
           of the foregoing.

           15.    Redmont perfected its security interest and lien upon the Prepetition

    Redmont Collateral by filing UCC financing statements in the appropriate jurisdictions.

           16.    In connection with the Prepetition Redmont Loan, a certain Intercreditor

    Agreement dated December 7, 2018 was executed by Redmont, ServisFirst and




Case 19-04687-DSC11       Doc 52 Filed 12/09/19 Entered 12/09/19 13:53:51                   Desc Main
                                Document    Page 8 of 24
    NobleBank, to clarify and agree upon certain respective rights and interests of Redmont,

    ServisFirst and Noble (the “Intercreditor Agreement”).

    The NobleBank Loan

           17.     On May 26, 2017, NobleBank made a loan in the principal amount of

    $1,500,000.00 (the “Prepetition NobleBank Loan”) to: (i) SCP Holding; (ii) SCP Bham;

    (iii) SCP DTX; (iv) SCP FWTX; (v) SCP ATL; (vi) SCP SATX; (vii) SCP HTX; (viii)

    SCP ATX; and (ix) SCP LKY (collectively, the “Prepetition NobleBank Borrowers”).

           18.     The Prepetition NobleBank Loan is evidenced by, among other documents,

    a certain Loan and Security Agreement dated May 26, 2017, by and between NobleBank

    and the Prepetition NobleBank Borrowers (the “Prepetition NobleBank Loan Agreement”).

           19.     The Prepetition NobleBank Loan is further evidenced by, among other

    documents, a certain Promissory Note dated May 26, 2017, executed by the Prepetition

    NobleBank Borrowers in favor of NobleBank in the principal amount of $1,500,000.00

    (the “Prepetition NobleBank Note”).

           20.     James A. Watkins (“Watkins”), guaranteed the obligations of the

    Prepetition NobleBank Borrowers under the Prepetition NobleBank Loan, as evidenced by

    a certain Guaranty dated May 26, 2017, executed by Watkins in favor of NobleBank (the

    “Watkins NobleBank Guaranty,” and, together with the Prepetition NobleBank Loan

    Agreement and the Prepetition NobleBank Loan Note, collectively the “NobleBank Loan

    Documents”).




Case 19-04687-DSC11       Doc 52 Filed 12/09/19 Entered 12/09/19 13:53:51             Desc Main
                                Document    Page 9 of 24
           21.    As security for the Prepetition NobleBank Loan, the Prepetition NobleBank

    Borrowers pledged the following collateral to NobleBank (collectively, the “Prepetition

    NobleBank Collateral”) pursuant to the Prepetition NobleBank Loan Agreement:

           Contract rights and all of the accounts, notes, bills, acceptances, chattel
           paper, instruments, or other forms of obligations now existing or hereafter
           coming into existence in which [Prepetition NobleBank Borrowers] now
           have or may hereafter acquire any right; all proceeds thereof; all tax refunds
           due or to become due from the United States or the State of Alabama;
           money on deposit with any bank or savings and loan association;

           All inventory now or hereafter owned or acquired by [Prepetition
           NobleBank Borrowers] wherever the same shall be located, and whether or
           not such Inventory or any part there of shall be in existence at the date hereof
           or shall come into existence subsequently thereto (the term "Inventory"
           being deemed to include all goods, wares, equipment, parts, merchandise,
           supplies, and materials of every nature used or usable in connection with
           [Prepetition NobleBank Borrowers] business);

           All trademarks, service marks, goodwill, copyrights, trade secrets, licenses,
           patent rights, software, intangible rights, and general intangibles;

           All equipment, machinery, furniture, furnishings, trade fixtures, shelving,
           office equipment, and office supplies;

           All goods as shall from time to time be described by type, class, or item on
           any schedule supplementary hereto; and

           All proceeds of the goods and intangibles described above; and

           All of our books and records relating to those goods and intangibles
           described above.

           22.    NobleBank perfected its security interest in and lien upon the Prepetition

    NobleBank Collateral by filing UCC financing statements in the appropriate jurisdictions.

           23.    Pursuant to the Prepetition NobleBank Loan Agreement and the

    Intercreditor Agreement, NobleBank has advanced additional funds to the Prepetition

    NobleBank Borrowers in the approximate amounts of $167,547.00 and $171,405.12 prior




Case 19-04687-DSC11        Doc 52 Filed 12/09/19 Entered 12/09/19 13:53:51                    Desc Main
                                Document     Page 10 of 24
    to the Petition Date, as more particularly described in that certain Acknowledgement of

    Additional Indebtedness Pursuant to Intercreditor Agreement dated February 28, 2019 between

    the Lenders (the “Intercreditor Acknowledgement”).

    The ServisFirst Loans

           24.     On January 6, 2014, ServisFirst made a loan in the principal amount of

    $600,000.00 (“ServisFirst Loan I”) to SCP Bham as evidenced by that certain SBA Note

    dated January 6, 2014 in the original principal amount of $600,000.00.

           25.     On January 29, 2015, ServisFirst extended a revolving line of credit to SCP

    Bham in the maximum principal amount of $200,000.00 (“ServisFirst Loan II”) to SCP

    Bham as most evidenced by that certain Promissory Note made by SCP Bham in favor of

    ServisFirst dated January 29, 2015 in the original principal amount of $600,000.00.

           26.     On October 13, 2015, ServisFirst made a loan in the principal amount of

    $1,600,000.00 (“ServisFirst Loan III”) to: i) SCP B’ham, ii) SCP LKY; iii) SCP Holding;

    iv) SCP DTX; v) SCP FWTX; and vi) SCP HTX (collectively, the “Prepetition ServisFirst

    Borrowers”) as evidenced by that certain SBA Note in favor of the Lender dated October

    13, 2015 in the original principal amount of $1,600,000.00.

           27.     On October 3, 2016, ServisFirst made a loan in the principal amount of

    $1,500,000.00 (“ServisFirst Loan IV”) to the Prepetition ServisFirst Borrowers as

    evidenced by that certain Promissory Note in favor of the Lender dated October 3, 2016 in

    the original principal amount of $1,500,000.00.

           28.     Additionally, pursuant to the Intercreditor Agreement and as described in

    the Intercreditor Acknowledgement, ServisFirst has advanced additional funds to SCP




Case 19-04687-DSC11         Doc 52 Filed 12/09/19 Entered 12/09/19 13:53:51               Desc Main
                                 Document     Page 11 of 24
    Holding, the Related Debtors and the Non-Debtor Related Entities in the approximate

    amounts of $366,980.00 and $375,447.00 (collectively with ServisFirst Loans I – IV, the

    “Prepetition ServisFirst Indebtedness”).

           29.     As security for the Prepetition ServisFirst Indebtedness, ServisFirst was

    granted a pre-petition security interest in various collateral owned by one or more of the

    Debtor pursuant to: that certain Loan and Security Agreement date January 6, 2014; that

    certain SBA Security Agreement dated January 6, 2014; that certain Loan and Security

    Agreement dated October 13, 2015; that certain SBA Security Agreement dated October

    13, 2015; that certain Commercial Security Agreement dated January 29, 2015; that certain

    Loan and Security Agreement dated October 3, 2016; and that certain Loan Modification,

    Acknowledgement and Forbearance Agreement dated December 14, 2018; all of which

    were by and between ServisFirst and one or more of the Prepetition ServisFirst Borrowers,

    among others. Accordingly, the Prepetition ServisFirst Borrowers pledged the following

    collateral to ServisFirst (the “Prepetition ServisFirst Collateral”):

           (a)     all equipment, inventory, fixtures and other tangible property of any of the
           Joint Borrowers and any and all accessions and additions thereto, any substitutions
           and replacements therefor, and all attachments and improvements placed upon or
           used in connection therewith, or any part thereof;
           (b)     all accounts, contracts and general intangibles of the Joint Borrowers;
           (c)     all of Joint Borrowers’ rights as an unpaid vendor or lienor, including
           stoppage in transit, replevin, detinue and reclamation;
           (d)     all moneys of any of the Joint Borrowers, all deposit accounts of Joint
           Borrowers in which such moneys may at any time be on deposit or held, all
           investments or securities of any of the Joint Borrowers in which such moneys may
           at any time be invested and all certificates, instruments and documents of any of
           the Joint Borrowers from time to time representing or evidencing any such moneys;
           (e)     all investment property of any of the Joint Borrowers;
           (f)     any other property of any of the Joint Borrowers now or hereafter held by
           the Lender or by others for the Lender’s account;




Case 19-04687-DSC11        Doc 52 Filed 12/09/19 Entered 12/09/19 13:53:51               Desc Main
                                Document     Page 12 of 24
            (g)     all rights, interest, dividends, proceeds, products, rents, royalties, issues and
            profits of any of the property described in the foregoing granting clauses, whether
            the product of sale, lease, license, exchange or other disposition of the Personal
            Property, paid or accruing before or after the filing of any petition by or against any
            of the Joint Borrowers under the federal Bankruptcy Code, and all instruments
            delivered to the Lender in substitution for or in addition to any such property; and
            (h)     all supporting obligations; and
            (i)     all books, documents, files, ledgers and records (whether on computer or
            otherwise) covering or otherwise related to any of the property described in the
            foregoing granting clauses.

            30.      ServisFirst perfected its security interest in and lien upon the Prepetition

    ServisFirst Collateral by filing UCC financing statements in the appropriate jurisdictions.

            31.      Additionally, repayment of the ServisFirst Indebtedness was absolutely and

    unconditionally guaranteed by: i) SCP ATL and SCP SATX pursuant to those certain

    Guaranty Agreements dated December 14, 2018; ii) SCP ATX pursuant to that certain

    Guaranty Agreement dated February 28, 2018; and iii) Watkins pursuant to those certain

    Guaranty Agreements dated January 6, 2014, January 29, 2015, October 13, 2015, October

    3, 2016, December 14, 2018 and February 28, 2018.

                                      Proposed Second DIP Loan

    Second Interim DIP Loan

            32.      The Lenders previously provided the First DIP Loan to the Debtor to fund

    the Debtor’s obligations related to payroll due on November 29, 2019.5




    5
      Likewise, the $60,000.00 Emergency DIP Loan made by Redmont funded virtually identical payroll
    obligations due on November 15, 2019. However, due to the nunc pro tunc relief requested regarding this
    Emergency DIP Loan, this Court denied its approval without prejudice.




Case 19-04687-DSC11          Doc 52 Filed 12/09/19 Entered 12/09/19 13:53:51                        Desc Main
                                  Document     Page 13 of 24
            33.        The First DIP Loan was intended to provide breathing room for the Debtor

    and Lenders to evaluate the Debtor’s needs to survive the downturn of the seasonal nature

    of its business.

            34.        Since the entry of the First Interim DIP Order, the Debtor and Lenders have

    continued negotiations and shard information resulting in the revised budget (as revised,

    the “Budget”) that the Second DIP Loan is intended to fund while allowing the Debtor to

    market its assets and ongoing business for sale.

            35.        Accordingly, the Lenders have agreed to fund a second DIP Loan (the

    “Second DIP Loan”) in the aggregate amount of $800,000.00, comprised as follows:

                       a. an initial loan in an amount of not more than $300,000.00 (the “Second
                          Interim DIP Loan”), comprised of loans in the respective amounts of: i)
                          $112,500.00 by ServisFirst; ii) $112,500.00 by Redmont; and iii)
                          $75,000.00 by NobleBank, contingent upon entry of an order by this
                          Court approving the Second DIP Loan on an interim basis (the “Second
                          Interim DIP Order”).
                       b. an additional loan in an amount of not more than $500,000.00 (along
                          with the Second Interim DIP Loan, the Second DIP Loan), comprised
                          of loans in the respective amounts of: i) $187,500.00 by ServisFirst; ii)
                          $187,500.00 by Redmont; and iii) $125,000.00 by NobleBank,
                          contingent upon entry of an order by this Court approving the Second
                          DIP Loan on a final basis (the “Second Final DIP Order”).

            If the Second DIP Loan is approved pursuant to the Second Final DIP Order, the

    Second DIP Loan will total $800,000.00, with $300,000.00 being approved on an interim

    basis with an additional $500,000.00 being approved on a final basis.

            36.        Since filing the Petition, the Lenders have each requested and been provided

    an opportunity to inspect the books, records, financial and accounting information

    maintained by the Debtor (the “Financial Inspection”). The Lenders seek and Debtor




Case 19-04687-DSC11           Doc 52 Filed 12/09/19 Entered 12/09/19 13:53:51                Desc Main
                                   Document     Page 14 of 24
    approves of the Lenders’ continued ability to pursue the Financial Inspection through the

    pendency of the Bankruptcy Cases.

    Budget

             37.   All advances under the DIP Facility and the Cash Collateral shall be used

     by the Debtor solely to fund the Debtor’s operation and to conduct and pursue a

     reorganization process as set forth herein, in accordance with the Budget as approved by

     the Lenders, as such Budget may be modified with the Lenders’ written consent and

     without further order of the Court. Compliance with the Budget will be measured every

     week of the Bankruptcy Cases.

             38.   For the avoidance of doubt, (i) the Debtor may amend the Budget with the

     written consent of the Lenders, provided that the total amount of funding provided

     pursuant to the Budget shall not exceed the total amount of the DIP Facility authorized by

     the Court; and (ii) at any given time, the Debtor’s actual receipts and cash disbursements

     may, on a cumulative basis, vary from the Budget by no more than 10% (the “Permitted

     Variance”). The Debtor shall provide the Lenders with weekly cumulative variance

     reporting on a line item basis (including for sales, cash receipts, and cash disbursements),

     which reporting shall (a) detail the variance, if any, of actual cash disbursements and

     actual cash receipts from the Budget and (b) provide an explanation of any per line

     variance greater than 10% (the “Variance Report”).

             39.   The Budget shall be provided on a weekly basis and broken out by weeks

     including a 13-week cash flow projection.

     Sale & Bidding Procedures




Case 19-04687-DSC11        Doc 52 Filed 12/09/19 Entered 12/09/19 13:53:51                 Desc Main
                                Document     Page 15 of 24
           40.     The Debtor shall file a motion in form acceptable to the Lenders for

     approval of bid procedures (the “Bid Procedures”) and sale of virtually all of the Debtor’s

     cumulative business assets (the “Sale Assets”) in accordance with § 363 of the Bankruptcy

     Code with one more of the Lenders serving as a stalking horse bidder for the Sale Assets

     (the “Sale Motion”). The Sale Motion shall be filed on or before December 26, 2019. The

     Bid Procedures shall be approved by an order of the Court in form acceptable to the

     Lenders on or before January 15, 2019. An order approving the sale of the Sale Assets

     shall be entered the Court in form acceptable to the Lenders on or before January 31, 2020.

    Debtor’s Need for the Second DIP Loan.

           41.     The Debtor has determined the Second DIP Loan is necessary for the Debtor

    to operate its businesses in chapter 11 and for the Debtor’s successful reorganization.

    Because the Debtor’s existing cash on hand and projected operating revenues will not be

    sufficient to fund the completion of its restructuring process, the Debtor concluded that

    obtaining a firm commitment for post-petition financing at the outset of the Bankruptcy

    Cases is necessary and in the best interest of their estates.

           42.     The Debtor has an immediate need to obtain the Second DIP Loan and use

    cash collateral to, among other things, pay operating expenses as well as restructuring

    related expenses. The access of the Debtor to sufficient working capital and liquidity

    through the use of cash collateral and the incurrence of new indebtedness from borrowed

    money is vital to the preservation and maintenance of the going concern values of the

    Debtor and to a successful reorganization of the Debtor.




Case 19-04687-DSC11         Doc 52 Filed 12/09/19 Entered 12/09/19 13:53:51               Desc Main
                                 Document     Page 16 of 24
            43.     Moreover, the ability to fund the expenses set forth in the Budget is essential

    to the Debtor’s operation after the Petition Date. Otherwise, the Debtor’s operations would

    grind to a standstill.

            44.     The Debtor is unable to obtain post-petition financing in the form of

    unsecured credit allowable as an administrative expense under § 503(b)(1) of the

    Bankruptcy Code, unsecured credit allowable under §§ 364(a) and (b) of the Bankruptcy

    Code, or credit secured by liens on Debtor’s assets junior to existing pre-Petition Date liens,

    as contemplated by § 364(c) of the Bankruptcy Code.

            45.     The Debtor therefore determined, in the exercise of its sound business

    judgment, that the general terms of the proposal for the Second DIP Loan provided by the

    Lenders is the most favorable under the circumstances and addresses the Debtor’s working

    capital needs. The Debtor does not believe they could obtain proposals for post-petition

    financing on general terms and conditions more favorable to the Debtor’s estates than those

    offered by the Lenders as set forth herein.

            46.     Before determining to enter into the Second DIP Loan, the Debtor and the

    Lenders conducted and continue to conduct lengthy, arm’s-length, and good faith

    negotiations.

            47.     Moreover, the Second DIP Loan is subject to the Debtor complying with

    the terms of the budget annexed to any interim or final order approving the Second DIP

    Loan and seeking the Lenders’ approval for any expenditures that are more than a 10%

    variance from said budgeted amounts.




Case 19-04687-DSC11          Doc 52 Filed 12/09/19 Entered 12/09/19 13:53:51                 Desc Main
                                  Document     Page 17 of 24
                                         Relief Requested

           48.     By this Second DIP Motion, the Debtor seeks authority for the continued

    use of cash collateral, as defined in § 363(a) of the Bankruptcy Code by providing a

    replacement lien in post-Petition Date cash collateral to the Lenders pursuant to § 361(2)

    of the Bankruptcy Code and if the replacement lien pursuant to § 361(2) is insufficient, a

    lien pursuant to § 364(d) of the Bankruptcy Code.

           49.     Further, the Debtor seeks to enter into post-Petition Date financing with the

    Lenders as described herein and in turn provide the Lenders with protections afforded by

    § 364(c)(1)-(3) of the Bankruptcy Code, including but not limited to a super-priority

    administrative expense claim for the amount of the Second DIP Loan.

                                             Basis for Relief

    A. Use of Cash Collateral

           50.     The Debtor seeks to use its cash collateral pursuant to § 363(c)(2). Section

    363(c)(2) allows a debtor to use cash collateral with Court permission and conditioned

    upon adequate protection. The Debtor proposes to adequately protect the Lenders by

    granting the Lenders a security interest in post-petition cash collateral as provided in §

    361(2) of the Bankruptcy Code.

           51.     Moreover, to the extent the replacement lien provided by § 361(2) is

    insufficient to replace the cash collateral consumed by the Debtor, the Lenders shall be

    provided a lien pursuant to § 364(c)(1) – (3) for the decrease in value of the cash collateral

    subject to an interest of the Lenders.

    B. Approval of Financing




Case 19-04687-DSC11        Doc 52 Filed 12/09/19 Entered 12/09/19 13:53:51                  Desc Main
                                Document     Page 18 of 24
           52.     As described above, it is essential to the success of the Debtor’s chapter 11

    cases that the Debtor immediately obtain access to sufficient post-petition financing. The

    preservation of estate assets, the Debtor’s continuing viability and its ability to reorganize

    successfully, thus, depend heavily upon the expeditious approval of the Second DIP Loan

    and the related actions requested herein.

           53.     If a debtor is unable to obtain unsecured credit allowable as an

     administrative expense under § 503(b)(l) of the Bankruptcy Code, then the Court, after

     notice and a hearing, may authorize a debtor to obtain credit or incur debt:

           (1)      with priority over any or all administrative expenses of the kind specified
           in section 503(b) or 507(b) of this title;
           (2)      secured by a lien on property of the estate that is not otherwise subject to a
           lien; or
           (3)      secured by a junior lien on property of the estate that is subject to a lien.

    11 U.S.C. § 364(c).

           54.     In the event a debtor is unable to obtain credit under the provisions of §

    364(c) of the Bankruptcy Code, a debtor may obtain credit secured by a senior or equal

    lien on property of the estate that is already subject to a lien, commonly called a “priming

    lien.” 11 U.S.C. § 364(d). Such relief may be granted so long as there is adequate

    protection of the interests of the holder of the lien on the property on which the senior lien

    is proposed to be granted or such lien holder consents. Each Lender has consented to a

    priming lien pursuant to § 364(d) as to each Lender’s pre-Petition Date collateral subject

    to the relative priority of each Lender as to such collateral.

           55.     The Debtor has pursued various potential avenues of post-petition

    financing, but has been unable to procure the required funds in the form of unsecured credit




Case 19-04687-DSC11         Doc 52 Filed 12/09/19 Entered 12/09/19 13:53:51                 Desc Main
                                 Document     Page 19 of 24
    or unsecured debt with an administrative priority. In addition, the Debtor has been unable

    to procure the required funds solely under § 364(c) of the Bankruptcy Code. The Debtor

    negotiated the Second DIP Loan at arm’s-length and pursuant to the Debtor’s business

    judgment. The terms and provisions of the Second DIP Loan are fair and reasonable under

    the circumstances and reflect the most favorable terms upon which Debtor could obtain

    post-petition financing.

           56.     The general terms and conditions of the Second DIP Loan are fair and

    reasonable and were negotiated by the parties in good faith and at an arm’s length.

    Accordingly, the Lenders should be accorded the benefits of § 364(e) of the Bankruptcy

    Code in respect of the Second DIP Loan.

           57.     The Second DIP Loan will enable the Debtor to, among other things (a)

    maintain the continuity of its operations, (b) maximize the value of its business and

    properties for the benefit of the Debtor’s estates and creditors, and (c) give the Debtor’s

    vendors, suppliers, and customers the necessary confidence to continue ongoing

    relationships with the Debtor, which is essential to the successful reorganization of the

    Debtor’s businesses.

           58.     Each Lender is unwilling to extend the Second DIP Loan unless it is granted

    a superpriority, priming lien on all of the Debtor’s property to be repaid out of the first

    proceeds of any sale of the Debtor or otherwise subject to the same relative priority of each

    Lender in the Debtor’s property prior to the Petition Date. The Debtor’s reorganization

    efforts cannot continue without the Second DIP Loan. Without the Second DIP Loan, the

    Debtor will immediately cease operation, thus causing employees to lose their jobs.




Case 19-04687-DSC11        Doc 52 Filed 12/09/19 Entered 12/09/19 13:53:51                 Desc Main
                                Document     Page 20 of 24
             59.   Notwithstanding the relative priming liens pursuant to §364(d) of the

    Bankrutptcy Code, any rights, liens and interests granted to the Lenders pursuant to

    §364(c)(1)-(3) of the Bankruptcy Code shall be provided to Redmont on a first-priority

    basis for funding the Emergency Redmont Payroll Loan and on a second-priority basis,

    pari passu, to all Lenders for funding the Continued Payroll Loan .

    C. Interim Approval Should Be Granted

             60.   Rules 4001(b) and 4001(c) of the Federal Rules of Bankruptcy Procedure

    provide that a final hearing (the “Second DIP Final Hearing”) on a motion to use cash

    collateral pursuant to § 363 and to obtain credit pursuant to § 364 may not be commenced

    earlier than fifteen (15) days after the service of such motion. Upon request, however, the

    court is empowered to conduct a preliminary expedited hearing on the motion and authorize

    the use of cash collateral and the obtaining of credit to the extent necessary to avoid

    immediate and irreparable harm to a Debtor’s estate.

             61.   Pursuant to Rule 4001(b) and 4001(c), the Debtor request that the Court

    conduct an expedited preliminary hearing on the Second DIP Motion (the “Second DIP

    Interim Hearing”) and grant the relief requested in the proposed Interim Order in order to

    (a) maintain the Debtor’s ongoing operations and (b) avoid the immediate and irreparable

    harm and prejudice to the Debtor’s estate and all parties in interest that would otherwise

    ensue.

             62.   The Debtor has an urgent and immediate need for cash to continue to

    operate.




Case 19-04687-DSC11       Doc 52 Filed 12/09/19 Entered 12/09/19 13:53:51                Desc Main
                               Document     Page 21 of 24
           63.     The Debtor will be immediately and irreparably harmed absent

    authorization from the Court to use cash collateral and obtain secured credit as requested

    on an interim basis pending a Final Hearing on the Second DIP Motion. In the short-term,

    if the Debtor’s locations are unable to provide customers with a continuous supply of

    product, competitors will capitalize on their inability to promptly fulfill the demand of their

    customer base, which likely will have a long-term negative impact on the value of the

    Debtor’s businesses, to the detriment of all parties in interest. Moreover, if the Debtor’s

    locations are closed, even on a temporary basis, there will likely be an exodus of trained

    employees that will make continued operations impossible.

           64.     So long as such funds are advanced to creditors of Debtor in accordance

    with the Interim Order and the DIP Credit Agreement (including the budget annexed

    thereto), no recipient of any funds from Debtor, whether from the use of cash collateral or

    from the Second DIP Loan, shall be compelled to disgorge any such funds for any reason.

                                    Request for Final Hearing

           65.     The Debtor also request that the Court schedule the final hearing during the

    week that is three (3) weeks after the date of this Second DIP Motion, with objections, if

    any, to the Final Order being due writing on or before the date that is at least five (5)

    business days prior to the Final Hearing.

                                             Disclaimer

           66.     Notwithstanding anything to the contrary contained herein, the parties

    continue to negotiate certain material terms of Second DIP Loan and the Second Interim

    DIP Order.




Case 19-04687-DSC11        Doc 52 Filed 12/09/19 Entered 12/09/19 13:53:51                   Desc Main
                                Document     Page 22 of 24
           67.     Moreover, after the Financial Inspection has proceeded, the Debtor reserves

    the right to request an increase in the Second DIP Loan beyond the Emergency Redmont

    Payroll Loan and Continued Payroll Loan.

                                               Notice

           68.     The Debtors will provide notice of this Motion to: (a) the Office of the

    Bankruptcy Administrator for the Northern District of Alabama; (b) the holders of the 50

    largest unsecured claims against the Debtors (on a consolidated basis); (c) all secured

    lenders; (d) equipment and real property lessors; (e) the United States Attorney’s Office

    for the Northern District of Alabama; (f) the United States Internal Revenue Service; (g)

    all relevant state taxing authorities; and (h) any party that has requested notice pursuant to

    Bankruptcy Rule 2002. The Debtors submit that, in light of the nature of the relief

    requested, no other or further notice need be given. The Debtors submit that, in light of the

    nature of the relief requested, no other or further notice need be given.

           WHEREFORE, the Debtor respectfully request that the Court enter an order: (i)

    authorizing the debtor to obtain post-petition financing pursuant to 11 U.S.C. §§ 105, 361,

    362, 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1) and 364(e) and (ii) scheduling final hearing

    pursuant to Bankruptcy Rules 4001(b) and (c) and further relief as this Court may deem

    just and proper.

    Birmingham, Alabama                            _/s/ Samuel C. Stephens_________
    Dated: December 9, 2019                        Lee R. Benton
                                                   Samuel C. Stephens
                                                   BENTON & CENTENO, LLP
                                                   2019 Third Avenue North
                                                   Birmingham, Alabama 35203
                                                   Telephone: (205) 278.8000
                                                   sstephens@bcattys.com




Case 19-04687-DSC11        Doc 52 Filed 12/09/19 Entered 12/09/19 13:53:51                  Desc Main
                                Document     Page 23 of 24
                                   Exhibit A


                                    Budget




Case 19-04687-DSC11   Doc 52 Filed 12/09/19 Entered 12/09/19 13:53:51   Desc Main
                           Document     Page 24 of 24
